                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      UNITED STATES OF AMERICA,
                                                                                       Case No. 13-cr-00576-PJH-1
                                  8                    Plaintiff,

                                  9             v.                                     ORDER SETTING BRIEFING
                                                                                       SCHEDULE FOR MOTION TO
                                  10     KEVIN TYRONE BUFORD,                          VACATE TERM OF SUPERVISED
                                                                                       RELEASE
                                  11                   Defendant.
                                                                                       Re: Dkt. No. 53
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Defendant has filed a motion to vacate the remainder of his term of supervised

                                  15   release. See Dkt. 53. The court sets briefing deadlines on defendant’s motion as

                                  16   follows: the government shall file an opposition, stipulation or status report by June 18,

                                  17   2021; the Probation Office is directed to submit a response to defendant’s motion by

                                  18   June 18, 2021; if the motion is opposed, defendant may file a reply brief seven days after

                                  19   the opposition is filed. The motion will thereafter be submitted on the papers.

                                  20

                                  21          IT IS SO ORDERED.

                                  22   Dated: June 3, 2021

                                  23                                                    /s/ Phyllis J. Hamilton
                                                                                    PHYLLIS J. HAMILTON
                                  24                                                United States District Judge
                                  25

                                  26

                                  27

                                  28
